"I hereby relinquish to Samuel Chunn all claims, debts, dues and demands, of whatsoever nature, up to this date against the said Samuel. 12 April, 1823."
DAVID McCARSON.
That after this compromise the defendant has sued out a warrant upon the note to Stokely, upon which the magistrate had rendered a judgment in favor of the plaintiff; that the defendant had appealed, and the cause had finally been decided against the plaintiff in the Superior Court. The bill prayed for an injunction and discovery. *Page 68 
The defendant, in his answer, denied all the allegations of the bill, and insisted that the acknowledgment above mentioned did not apply to the note, which he averred had been satisfactorily proved on the trial at law.
There is no testimony in this cause; and the equity of the plaintiff's case is answered and fully denied by the defendant. The receipt set forth in the bill is not under seal, and so only evidence of (74)  a satisfaction, and was open to explanation by either party on the trial at law; and the defendant says it was explained on that occasion to the satisfaction of the jury, who found that the present demand was not included in the settlement on which that receipt is founded.
The Court is gratified in coming to the conclusion to dismiss the bill on the merits, rather than on a principle which has been often acted on in this State, and of which the profession is perhaps not fully appraised.
The bill is for an injunction and relief against a judgment at law for a debt of $30. The sum is too small to call the powers of this Court into action. In England the chancellor will not take jurisdiction of a money demand of less than £ 10 sterling. There are, besides, other limitations on litigation in that court. For example, no appeal or bill of review lies for error as to costs, though they may exceed that sum — being a thing in discretion. The distinguished chancellor of New York, who has given reputation and a system to the court of equity in that State, hath adopted a like rule. Moore v. Little, 4 Johns ch. 183; Fullerton v. Jackson, 5 ib., 276. This Court may well be justified in following examples so salutary. It is not that a court of equity hath not regard to rights, and doth not hold them sacred, however inconsiderable the subject, which induces the Court to refuse to enforce them, but the policy of the country, and the true interest of the parties, forbid fruitless litigation. No court, which has a discretion on the subject, ought to entertain a controversy in which the cost must exceed the sum demanded. And the institution of such a suit indicates such a wanton passion for judicial contest, regardless of consequences even to the complaining party, as it were criminal in a court to gratify. The present is an instance of the evil effects of such a temper. The suit at law began before a justice of the peace, and went by appeals to the county court and to the Superior Court; and finally, nothing yielding, the defendant at law claims the assistance of this Court. The proceeding involves such a waste of (75)  time and expenditure of money as to place in a strong light the *Page 69 
propriety of a declaration by the Court of some restriction on parties, and of some limitation on the jurisdiction. It is impossible that a bill lie for any sum, however small. There must be some point at which we must stop. And the Court can fix upon none apparently more apt than the reasonable average of the costs of a suit in this Court, which is $50. That, too, is the amount in New York. Perhaps, seeing that the Legislature hath prohibited a jurisdiction in courts of law of contracts for less than $60, the Court might more properly adopt that sum. But as other courts of equity have adopted the smaller sum, so will we.
For the recovery of a money demand, or the relief against a judgment, or legal security for a debt, less than fifty dollars, the Court will not, in future, entertain a bill.
PER CURIAM.                                             Bill dismissed.